Citation Nr: 1043020	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent for post laminectomy syndrome of the lumbar spine, prior 
to March 5, 2007.  

2.  Entitlement to an initial disability rating greater than 40 
percent for post laminectomy syndrome of the lumbar spine, as of 
March 5, 2007.  

3.  Entitlement to an initial disability rating greater than 10 
percent for right lower extremity radiculopathy, prior to March 
5, 2007.  

4.  Entitlement to an initial disability rating greater than 20 
percent for right lower extremity radiculopathy, as of March 5, 
2007.  

5.  Entitlement to an effective date earlier than March 5, 2007 
for a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1979 and from November 1979 to November 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2006 and June 2007 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA 
will notify the appellant if further action is required.


REMAND

In his August 2008 and September 2008 Substantive Appeals (on VA 
Form 9s), the Veteran requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  Yet no such hearing has 
been held, and the Veteran's hearing request has not been 
withdrawn.  Consequently, a Travel Board hearing must be 
scheduled before deciding this appeal, with notice sent to the 
Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2010).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity, with 
appropriate notification to the Veteran 
and his attorney.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.  
If the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



